Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 12-27-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the prime mover detailed in claim 3 is the same or different than the prime move detailed in parent claim 2.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 10-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,737,908 to Andelfinger.
Referring to claim 1, Andelfinger discloses a vine or cane pruning apparatus comprising, a toothed wheel – at 33, for guiding the pruning apparatus over vegetation in use – see figures 5-6, the wheel comprising a multiplicity of generally radially projecting teeth – at 36, distributed about the periphery of the wheel for catching vegetation between gaps of the teeth – see figures 5-8, and wherein the wheel rotates by consequence of its engagement with the vegetation and vine or cane posts as the apparatus is driven along a row of vines or canes for pruning – see figures 5-8 where the wheel is made to rotate by the user under the consequence of the user determining the device is proximate plants to be cut/pruned, and a driven rotary cutter – at 34, mounted co-axially to the wheel for cutting vegetation caught between the teeth – see figures 5-
Referring to claim 2, Andelfinger further discloses a displaceable arm assembly – see at 31a, for connecting the toothed wheel with a prime mover – at any of 71-75 or the vehicle that moves the device – see figures 1-6, for driving the apparatus along a row of vines or canes for pruning – see figures 5-6, such that the wheel, when mounted to a distal end of the arm assembly – see at 33 in figures 5-6, is laterally moveable with respect to the prime mover – see figures 5-6 where the wheel – at 33 is capable of moving/deflecting laterally along the arm when forces on the wheel act laterally on the wheel. Further, the wheel being laterally movable with respect to the prime mover is not positively recited in the claim given the phrase “when mounted to a distal end of the arm assembly” which implies that the wheel may not be mounted to a distal end of the arm assembly.
Referring to claim 3, Andelfinger further discloses the arm assembly is provided with one or more actuation mechanism(s) – see at any other of items 71-75, configured such that the wheel can be actuated to move laterally with respect to a mounted prime mover in a forward and/or reverse direction(s) – see figures 5-6 where the wheel can be made to move/deflect laterally when engaging objects during use. Further, it is noted that applicant has not positively recited the wheel is actuated to move laterally given the phrase “can be actuated to move laterally”.
Referring to claim 10, Andelfinger further discloses the teeth are configured to be in an elongated shape with a rounded distal end for traversing vegetation and/or post obstacles – see at 36 in figures 5-8.

Referring to claim 12, Andelfinger further discloses the cutter is configured such that a tip end of its cutting edge – at 34, extends between a root of the teeth and a tip end of the teeth – at 36 – see figures 5-8.
Referring to claim 16, Andelfinger further discloses an agitator – at 40-42, in the form of a rod – at 41a,42, driven in rotation located below the toothed wheel – see the orientation of figure 6, for agitating vegetation such that they move closer to the toothed wheel and the rotary cutter for pruning – see figures 5-6.
Referring to claim 17, Andelfinger further discloses the teeth of the toothed wheel are substantially rigid – see at 36 in figures 5-8.
Referring to claim 18, Andelfinger further discloses the device – see rejection of claim 1 earlier, in combination with a prime mover for driving the apparatus along a row of vines or canes for pruning – see tractor detailed in column 4 lines 44-46.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 2 above, and further in view of U.S. Patent No. 2014/0124605 to Deze et al.
Referring to claim 4, Andelfinger does not disclose the arm assembly is provided with one or more suspension system(s) configured such that the mounted wheel is biased to return to a neutral position with respect to the prime mover from a deflected position after encountering resistance against vegetation and/or post obstacles in use. Deze et al. does disclose the arm assembly – at 12,13,14,21, is provided with one or more suspension system(s) – at 18, configured such that the mounted wheel – at 23, is biased to return to a neutral position with respect to the prime mover – at T, from a deflected position after encountering resistance against vegetation and/or post obstacles in use – see at 23 in relation to P in figures 16-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved.
Referring to claim 5, Andelfinger as modified by Deze et al. further discloses the arm assembly comprises a first arm – at 14 or the drive shaft inside 21, and a second arm – at 13 or 14, pivotably coupled to the first arm – see at 16 or 22 in figure 1 of Deze et al., and a 
Referring to claim 6, Andelfinger as modified by Deze et al. further discloses the arm assembly further comprises a third arm – at 13 (with first arm being drive shaft in item 21) pivotably coupled to the second arm – at 14 – see at 16 in figure 1 of Deze et al., and wherein a second suspension system – at 18, is coupled therebetween – see figure 1 of Deze et al., such that the lateral movement of both the first arm and the second arm – at the drive shaft in 21 and 14, are effected when the wheel – at 23, when mounted to a distal end of the first arm – at the drive shaft of 21, encounters vegetation and/or post obstacles in use for improved traction between the wheel and the obstacles when traversing the obstacles – see at 23 in relation to P in figures 16-18 of Deze et al.
Referring to claim 7, Andelfinger does not disclose the arm assembly is horizontally and vertically adjustable relative to the prime mover. Deze et al. does disclose the arm assembly is horizontally and vertically adjustable relative to the prime mover – see at 7,9 and 18 in figures 1-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the arm being horizontally and vertically adjustable as disclosed by Deze et al., so as to yield the predictable result of allowing for the wheel to be placed into any desired orientation during use.
s 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 1 above.
Referring to claim 8, Andelfinger does not disclose the teeth of the wheel are configured to have with a length which range ranges from about 6 cm to about 8 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the teeth at any desired length including the claimed 6cm to 8cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects. 
Referring to claim 9, Andelfinger does not disclose the widest spacing between adjacent teeth of the wheel is configured to be about 2 cm to about 5 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the widest teeth spacing being about 2cm to 5cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects.
Referring to claim 13, Andelfinger does not disclose the cutter is mounted about 1 cm above the toothed wheel. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the cutter mounted at any desired distance above the toothed wheel including the claimed 1 cm distance, so as to yield the predictable result of ensuring the blade properly engages the surface to be cut. 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 13 above, and further in view of U.S. Patent No. 5,791,129 to Pellenc.
Referring to claim 14, Andelfinger further discloses a second like driven rotary cutter – any other of items 33-36 as seen in figures 5-6, mounted adjacent the toothed wheel for extending the pruning area of the apparatus – see figures 5-6. Andelfinger does not disclose the 
Referring to claim 15, Andelfinger does not disclose a second like toothed wheel mounted co-axially below the first-defined toothed wheel for catching additional vegetation for cutting, wherein the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. Pellenc does disclose a second like toothed wheel – at 2-6, mounted co-axially below the first-defined toothed wheel – see orientation in figure 1, for catching additional vegetation for cutting – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired. Andelfinger as modified by Pellenc does not disclose the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Pellenc and have the second toothed wheel at any desired size including having a reduced diameter with respect to the first toothed wheel as claimed, so as to yield the predictable result of allowing for the device to engage objects of different shapes, sizes and orientations as desired. 

Conclusion


The following patents are cited to further show the state of the art with respect to pruning devices in general:
	U.S. Pat. No. 4,733,525 to Pellenc et al. – shows pruning device
	U.S. Pat. No. 5,544,444 to Oldridge – shows pruning device
	U.S. Pat. No. 5,694,753 to Dellinger – shows pruning device
	U.S. Pat. No. 6,523,337 to Spagnolo – shows pruning device
	U.S. Pat. No. 6,634,162 to Andros – shows pruning device
	U.S. Pat. No. 7,204,072 to Joy et al. – shows pruning device
	U.S. Pat. No. 8,230,671 to Pellenc et al. – shows pruning device
	U.S. Pat. No. 9,247,691 to Andros et al. – shows pruning device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643